              Case 4:21-cv-00297-HSG Document 11 Filed 04/07/21 Page 1 of 1



 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6
                               NORTHERN DISTRICT OF CALIFORNIA
 7
                                           OAKLAND DIVISION
 8

 9 STRIKE 3 HOLDINGS, LLC,                                  Case Number: 4:21-cv-00297-HSG

10                           Plaintiff,                     Honorable Haywood S. Gilliam, Jr.

11 vs.
                                                            ORDER ON PLAINTIFF’S EX-PARTE
12 JOHN DOE subscriber assigned IP address                  APPLICATION FOR EXTENSION OF
   107.219.196.95,                                          TIME WITHIN WHICH TO
13                                                          EFFECTUATE SERVICE ON JOHN
                     Defendant.                             DOE DEFENDANT AND FOR
14                                                          CONTINUANCE OF THE INITIAL
                                                            CASE MANAGEMENT CONFERENCE
15

16
             THIS CAUSE came before the Court upon Plaintiff’s ex-parte application for entry of
17
     an Order extending the time within which to effectuate service on John Doe Defendant with a
18
     summons and Complaint and continuance of the Initial Case Management Conference currently
19
     scheduled for April 13, 2021, and the Court being duly advised in the premises does hereby:
20
             ORDER AND ADJUDGE: Plaintiff’s application is granted. Plaintiff shall have until
21
     June 15, 2021 to effectuate service of a summons and Complaint on Defendant and the Initial
22
     Case Management Conference scheduled for April 13, 2021 is continued to July 13, 2021 at
23
     2:00 p.m.
24
             DONE AND ORDERED.
25
     Dated: ______________________                   By: ____________________________
26                                                          United States District Judge
                                                            Hon. Haywood S. Gilliam, Jr.
27

28
                                                        1

     Order on Ex-Parte Application for Extension to Effectuate Service and for Continuance of the Initial
     Case Management Conference                                         Case No. 4:21-cv-00297-HSG
